UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


FEN-HE CHEN,                             
                           Petitioner,
                 v.                              No. 02-2237
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                         
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A70-567-142)

                  Submitted: September 4, 2003

                      Decided: October 21, 2003

    Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

Thomas V. Massucci, New York, New York, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Linda S. Wendtland, Assistant
Director, Ann Carroll Varnon, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         CHEN v. ASHCROFT
                             OPINION

PER CURIAM:

   Fen-He Chen, a native and citizen of the People’s Republic of
China, petitions for review of an order of the Board of Immigration
Appeals ("Board"). The order affirmed, without opinion, the immigra-
tion judge’s decision and order denying Chen’s applications for asy-
lum, withholding of removal and withholding of removal under the
United Nations Convention Against Torture. For the reasons dis-
cussed below, we deny the petition for review.

   Chen claims the immigration judge erred in finding he failed to
present credible evidence in support of his asylum application. We
have reviewed the administrative record and the immigration judge’s
decision, which was designated by the Board as the final agency
determination, and find that substantial evidence supports the immi-
gration judge’s conclusion that Chen was not credible. As such, Chen
failed to establish past persecution or a well-founded fear of future
persecution necessary to qualify for relief from removal. 8 C.F.R.
§ 1008.13(b) (2003). In addition, he failed to qualify for withholding
of removal or withholding of removal under the Convention Against
Torture.

   Next, Chen claims the Board erred by using the procedure set out
in 8 C.F.R. § 1003.1(a)(7) (2003). We have reviewed Chen’s chal-
lenges to the Board’s use of this streamlined procedure and find them
to be without merit.

  Accordingly, we deny Chen’s petition for review. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                 PETITION DENIED